Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-20 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an electro-optic modulator comprising: a linear resonator comprising: a first waveguide having a first end and an opposite second end; a first grating at the first end of the first waveguide; and a second grating at the second end of the first waveguide; an input channel in optical communication with the linear resonator, the input channel comprising: a second waveguide; an input port at the first end of the second waveguide; a third grating at the second end of the second waveguide; and a first coupler located along the second waveguide and configured to couple a light beam between the second waveguide and the first waveguide of the linear resonator; and an output channel in optical communication with the linear resonator, the output channel comprising: a third waveguide; an all-pass filter at the first end of the third waveguide; a readout port at the second end of the third waveguide; and a second coupler located along the third waveguide and configured to couple the light beam between the first waveguide of the linear resonator and the third waveguide; wherein the all-pass filter is configured to adjust a coupling strength between the second coupler and the readout port; wherein the all-pass filter includes modulation electrodes configured to drive an electro-optic response and shift a resonant response of the electro-optic modulator wherein a first portion of the light beam is coupled by the second coupler into the third waveguide and travels toward the all-pass filter, and a second portion of the light beam is coupled by the second coupler into the third waveguide and travels toward the readout port; wherein the all-pass filter is configured as a gate such that: when the modulation electrodes are powered on, the first portion of the light beam is reflected from the all-pass filter and is phase modulated with respect to the second portion of the light beam to produce a reflection-based readout signal; and when the modulation electrodes are powered off, the first portion of the light beam that is reflected from the all-pass filter destructively interferes with the second portion of the light beam such that there is no readout signal; in combination with the other recited limitations in the claim. 
Claims 2-20 are allowable as dependent upon claim 1.
Prior art reference Wang et al. ("III–V-on-Silicon Photonic Integrated Circuits for Spectroscopic Sensing in the 2–4 μm Wavelength Range" Sensors 17, no. 8: 1788. https://doi.org/10.3390/s17081788; “Wang”) is the closest prior art of record in this application. However, Wang fails to disclose the directional coupler limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883